Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
 	This Office Action is in response to the amendment filed on 03/21/22
The applicant’s remarks and amendments to the claims were considered and results as
follow: THIS ACTION IS MADE FINAL.

2. 	Claims 1, 10 and 16 have been amended. No claims have been cancelled. As
a result, claims 1-20 now pending in this office action.

Claim Rejections 35 U.S.C. §103
3. 	In the event the determination of the status of the application as subject to AIA 
35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect,
any correction of the statutory basis for the rejection will not be considered a new
ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

4. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the  claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5. 	Claims 1, 2, 4-8 and 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over PINTO al. (US 2015/0074698 A1) in view of Kerger et al. (US 2014/0267543 A1).

 	Regarding claim 1, PINTO teaches a computer-implemented method comprising: 
 	receiving, by a processor, a request from a device, wherein the request is a request for content, (See PINTO paragraph [0020], one or more computing devices receive feedback data from remote users regarding currently playing content. In step 502, the one or more computing devices analyze feedback data based on stored criteria to determine whether to cause a change in content); the content including a video being distributed by a content sharing platform, (See PINTO paragraph [0021], generates and/or distributes content for presentation on various client machines. The content may include an audio track, a video track, or both. For example, live television content or streaming digital audiovisual content may include both an audio track and a video track), 
 	generating, by the processor, feedback data that comprises a feedback indicator assigned to a segment of the video, (See PINTO paragraph [0002], live streaming media are popular sources of entertainment for audiences. These sources of entertainment rely on a segment of video and/or audio content, See PINTO paragraph [0044], the positive and negative feedback may have both been provided in a customized chat interface that is overlaid on video content), wherein the feedback indicator is assigned to the segment of the video based on historical feedbacks from a plurality of users that consumed the segment of the video (See PINTO paragraph [0056], The stored criteria may be based on how many feedback items of different types or in different sets have been provided. For example, the feedback manager may analyze feedback data for a particular type of feedback to determine whether N items have been received for a given period of time. In another example, the feedback manager may analyze the feedback data for a particular option, which, for example, may comprise a tuple of (positive feedback, negative feedback) or a member-selected feedback value, to determine whether N positive items, N negative items, or N net positive items (after subtracting negative items) or net negative items have been received for that option during a given period of time).
  	PINTO does not explicitly disclose outputting, by the processor, the video on the device, detecting, by the processor, an output of the segment of the video during the output of the video, and in response to the output of the segment of the video during the output of the video, outputting, by the processor, the feedback indicator assigned to the segment on the device, wherein the feedback indicator is being outputted as an image. 	
. 	However, Kerger teaches outputting, by the processor, (See Kerger paragraph [0044], output from any device), the video on the device, detecting, by the processor, an output of the segment of the video during the output of the video, (See Kerger paragraph [0107], device with a screen could be used as an alternate output for message segments), and in response to the output of the segment of the video during the output of the video, (See Kerger paragraph [0004, first message segment and the second message segment in response to determining whether to output at least one of the first message segment and the second message segment.), outputting, by the processor, (See Kerger paragraph [0044], output from any device), the feedback indicator assigned to the segment on the device, (See Kerger paragraph [0104], the feedback cues may show the state of a group communication session and individual message segments), wherein the feedback indicator is being outputted as an image, (See Kerger paragraph [0042], device. Outputting may include generating an audio sound, a video image, series of images or other display).
 	It would have been obvious to one with ordinary skill in the art before the
effective filing date of the claimed invention was made, to modify outputting, by the processor, the video on the device, detecting, by the processor, an output of the segment of the video during the output of the video, and in response to the output of the segment of the video during the output of the video, outputting, by the processor, the feedback indicator assigned to the segment on the device, wherein the feedback indicator is being outputted as an image of Kerger, for managing electronic communications on a communication device including receiving an incoming call indication from an originating device, (See Kerger paragraph [0004]).

 	Claim 10 recites the same limitations as claim 1 above. Therefore, claim
10 is rejected based on the same reasoning.

 	Regarding claim 2, PINTO teaches the computer-implemented method of claim 1, as described above. PINTO further teaches wherein generating the feedback data comprises, (See PINTO paragraph [0019], the feedback manager may cause the change to be performed on the currently-being-generated portion of the segment): in response to receiving the request, identifying, by the processor, at least one feedback indicator assigned to at least one segment of the content, (See PINTO paragraph [0027], users may provide feedback items in the form of posts that tag a particular segment of content or a particular collection of segments…feedback manager may retrieve the post from Twitter and, based on the tag that identifies).

 	Claims 11 and 17 recite the same limitations as claim 2 above. Therefore, Claims 11 and 17 are rejected based on the same reasoning.
 	
 	Regarding claim 4, PINTO teaches the computer-implemented method of claim 1, as described above. PINTO further teaches further comprising: 
 	receiving, by the processor, a new feedback corresponding to the segment from the device, (See PINTO Abstract, A feedback manager may receive feedback from audience members on a first part of the segment while a second, later part of the segment is being played to the audience by a client machine and while a third, even later part of the segment is being generated by a content manager); 
 	updating, by the processor, the feedbacks from the plurality of users that consumed the segment with the new feedback, (See PINTO paragraph [0091], A feedback manager may receive the feedback items and the updated information about the feedback items).

 	Claim 12 recites the same limitations as claim 4 above. Therefore, claim 12 is rejected based on the same reasoning.

 	Regarding claim 5, PINTO teaches the computer-implemented method of claim 4, as described above. PINTO further teaches determining, by the processor, a compliance of the updated feedbacks with a condition, (See PINTO paragraph [0070], The feedback manager may determine, based on stored criteria, to change the main content to incorporate content from the feedback); and 
 	in response to determining that the updated feedbacks are not in compliance with the condition, assigning, by the processor, a new feedback indicator to the segment, (See PINTO paragraph [0020], one or more computing devices analyze feedback data based on stored criteria to determine whether to cause a change in content…If the feedback data does not satisfy the stored criteria, as determined in step 504, the one or more computing devices do not trigger a change in content, as noted in step 508).

 	Regarding claim 6, PINTO teaches the computer-implemented method of claim 1, as described above. PINTO further teaches, further comprising outputting, by the processor, at least one predefined feedback indicator on the device, (See PINTO paragraph [0051], The different types of feedback may also be defined based on which of several presented options were selected by an audience member), wherein the at least one predefined feedback indicator is selectable by a user of the device to respond to the outputted feedback indicator, (See PINTO paragraph [0070], an item of default content that is selected from among a plurality of items of default content that are stored in association with a particular feedback attribute, such as the particular type, option, or value of feedback, that is associated with the feedback provided by the audience member).

 	Regarding claim 7, PINTO teaches the computer-implemented method of claim 1, as described above. 
 	PINTO does not explicitly disclose wherein detecting the output of the segment comprises detecting activities from at least one input device connected to the device.
 	However, Kerger teaches wherein detecting the output of the segment comprises detecting activities from at least one input device connected to the device, (See Kerger paragraph [0058], the user might elect to speed up or slow down the audio or video transmission by making another selection on the UI. These inputs may be done either by direct contact with the PTX device by the user…may be performed by a PTX device provided with a camera and software capable of detecting and analyzing physical movements of the user or the orientation of the device).
 	It would have been obvious to one with ordinary skill in the art before the
effective filing date of the claimed invention was made, to modify wherein detecting the output of the segment comprises detecting activities from at least one input device connected to the device of Kerger, for managing electronic communications on a communication device including receiving an incoming call indication from an originating device, (See Kerger paragraph [0004]).

 	Regarding claim 8, PINTO teaches the computer-implemented method of claim 1, as described above. PINTO further teaches further comprising: 
 	identifying, by the processor, keywords from the feedbacks of the plurality of users that have consumed the segment; (See PINTO paragraph [0027], users may provide feedback items in the form of posts that tag a particular segment of content or a particular collection of segments) and 
 	assigning, by the processor, the feedback indicator to the segment based on the identified keywords, (See PINTO paragraph [0027], users may provide feedback items in the form of posts that tag a particular segment of content or a particular collection of segments).

 	Claims 15 and 20 recite the same limitations as claim 8 above. Therefore, Claims 15 and 20 are rejected based on the same reasoning.

 	Regarding claim 13, PINTO teaches the system of claim 12, as described above. PINTO further teaches wherein the hardware processor is further configured to, (See PINTO paragraph [0095], one or more general purpose hardware processors):   
 	determine a compliance of the updated feedbacks with a condition, (See PINTO paragraph [0070], The feedback manager may determine, based on stored criteria, to change the main content to incorporate content from the feedback);
 	in response to a determination that the updated feedbacks are not in compliance with the condition, assign a new feedback indicator to the segment, (See PINTO paragraph [0020], one or more computing devices analyze feedback data based on stored criteria to determine whether to cause a change in content…If the feedback data does not satisfy the stored criteria, as determined in step 504, the one or more computing devices do not trigger a change in content, as noted in step 508); and
 	update the assignments stored in the memory based on the assignment of the new feedback indicator to the segment, (See PINTO paragraph[0077], [0091], A feedback manager may receive the feedback items and the updated information about the feedback items).

 	Regarding claim 14, PINTO teaches the system of claim 10, as described above. PINTO further teaches wherein the hardware processor, (See PINTO paragraph [0095], one or more general purpose hardware processors):  is further configured to output at least one predefined feedback indicator on the device, (See PINTO paragraph [0051], The different types of feedback may also be defined based on which of several presented options were selected by an audience member), wherein the at least one predefined feedback indicator is selectable by a user of the device to respond to the outputted feedback indicator, (See PINTO paragraph [0070], an item of default content that is selected from among a plurality of items of default content that are stored in association with a particular feedback attribute, such as the particular type, option, or value of feedback, that is associated with the feedback provided by the audience member).

 	Regarding claim 16, PINTO teaches a computer program product of outputting feedback indicators for content, (See PINTO paragraph [0051], The different types of feedback may also be defined based on which of several presented options were selected by an audience member), the computer program product comprising non-transitory a computer readable storage medium having program instructions embodied therewith, (See PINTO paragraph [0100], computer system 800 in response to processor 804 executing one or more sequences of one or more instructions contained in main memory 806. Such instructions may be read into main memory 806 from another storage medium, such as storage device 810), the program instructions executable by a processing element of a first device to cause the first device to, (See PINTO paragraph [0103], The instructions received by main memory 806 may optionally be stored on storage device 810 either before or after execution by processor 804): 
 	receive a request from a second device, wherein the request is a request for content, (See PINTO paragraph [0020], one or more computing devices receive feedback data from remote users regarding currently playing content. In step 502, the one or more computing devices analyze feedback data based on stored criteria to determine whether to cause a change in content); the content including a video being distributed by a content sharing platform, (See PINTO paragraph [0021], generates and/or distributes content for presentation on various client machines. The content may include an audio track, a video track, or both. For example, live television content or streaming digital audiovisual content may include both an audio track and a video track), 
 	generate feedback data that comprises a feedback indicator assigned to a segment of the video, (See PINTO paragraph [0002], live streaming media are popular sources of entertainment for audiences. These sources of entertainment rely on a segment of video and/or audio content, See PINTO paragraph [0044], the positive and negative feedback may have both been provided in a customized chat interface that is overlaid on video content), wherein the feedback indicator is assigned to the segment of the video based on historical feedbacks from a plurality of users that consumed the segment of the video (See PINTO paragraph [0056], The stored criteria may be based on how many feedback items of different types or in different sets have been provided. For example, the feedback manager may analyze feedback data for a particular type of feedback to determine whether N items have been received for a given period of time. In another example, the feedback manager may analyze the feedback data for a particular option, which, for example, may comprise a tuple of (positive feedback, negative feedback) or a member-selected feedback value, to determine whether N positive items, N negative items, or N net positive items (after subtracting negative items) or net negative items have been received for that option during a given period of time).	PINTO does not explicitly disclose output the video on the second device; detect an output of the segment of the video during the output of the video; and in response to the output of the segment of the video during the output of the video, output the feedback indicator assigned to the segment on the second device, wherein the feedback indicator is being outputted as an image.
. 	However, Kerger teaches output the video on the second device; (See Kerger paragraph [0044], output from any device), detect an output of the segment of the video during the output of the video; (See Kerger paragraph [0107], device with a screen could be used as an alternate output for message segments) and in response to the output of the segment of the video during the output of the video, (See Kerger paragraph [0110], The device shown may be outputting an audio segment that corresponds to the video segment), output the feedback indicator assigned to the segment on the second device, (See Kerger paragraph [0104], the feedback cues may show the state of a group communication session and individual message segments), wherein the feedback indicator is being outputted as an image, (See Kerger paragraph [0042], device. Outputting may include generating an audio sound, a video image, series of images or other display).
 	It would have been obvious to one with ordinary skill in the art before the
effective filing date of the claimed invention was made, to modify output the video on the second device; detect an output of the segment of the video during the output of the video; and in response to the output of the segment of the video during the output of the video, output the feedback indicator assigned to the segment on the second device, wherein the feedback indicator is being outputted as an image of Kerger, for managing electronic communications on a communication device including receiving an incoming call indication from an originating device, (See Kerger paragraph [0004]).

 	Regarding claim 18, PINTO teaches the system of claim 16, as described above. PINTO further teaches wherein the program instructions are further executable by the processing element of the first device to cause the first device to, (See PINTO paragraph [0100], computer system 800 in response to processor 804 executing one or more sequences of one or more instructions contained in main memory 806. Such instructions may be read into main memory 806 from another storage medium, such as storage device 810): 
 	receive a new feedback corresponding to the segment from the second device, (See PINTO Abstract, A feedback manager may receive feedback from audience members on a first part of the segment while a second, later part of the segment is being played to the audience by a client machine and while a third, even later part of the segment is being generated by a content manager); 
 	update the feedbacks from the plurality of users that consumed the segment with the new feedback, (See PINTO paragraph [0091], A feedback manager may receive the feedback items and the updated information about the feedback items).
 	determine a compliance of the updated feedbacks with a condition, (See PINTO paragraph [0070], The feedback manager may determine, based on stored criteria, to change the main content to incorporate content from the feedback); and 
 	in response to a determination that the updated feedbacks are not in compliance with the condition, assign a new feedback indicator to the segment, (See PINTO paragraph [0020], one or more computing devices analyze feedback data based on stored criteria to determine whether to cause a change in content…If the feedback data does not satisfy the stored criteria, as determined in step 504, the one or more computing devices do not trigger a change in content, as noted in step 508).

 	Regarding claim 19, PINTO teaches the computer program produc of claim 16, as described above. PINTO further teaches wherein the program instructions are further executable by the processing element of the first device to cause the first device to, (See PINTO paragraph [0100], computer system 800 in response to processor 804 executing one or more sequences of one or more instructions contained in main memory 806. Such instructions may be read into main memory 806 from another storage medium, such as storage device 810): 
 	output at least one predefined feedback indicator on the second device, (See PINTO paragraph [0051], The different types of feedback may also be defined based on which of several presented options were selected by an audience member), wherein the at least one predefined feedback indicator is selectable by a user of the second device to respond to the outputted feedback indicator, (See PINTO paragraph [0070], an item of default content that is selected from among a plurality of items of default content that are stored in association with a particular feedback attribute, such as the particular type, option, or value of feedback, that is associated with the feedback provided by the audience member).

6. 	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over PINTO al. (US 2015/0074698 A1) in view of Kerger et al. (US 2014/0267543 A1).and further in view of LuVogt et al. (US 2013/0290905 A1).

 	Regarding claim 3, PINTO and Kerger teaches the computer-implemented method of claim 1, as described above. 
 	PINTO and Kerger does not explicitly disclose wherein outputting the feedback indicator includes displaying, by the processor, an avatar on the device, wherein the avatar represents feedbacks from at least a subset of the plurality of the users that consumed the segment.
	However, LuVogt teaches  wherein outputting the feedback indicator, (See LuVogt  paragraph [0016], provided to the user via the avatar based on the user feedback), includes displaying, by the processor, an avatar on the device, (See LuVogt  paragraph [0019], Avatars set display logic is executed by the processor, for displaying a subset of avatars), wherein the avatar represents feedbacks from at least a subset of the plurality of the users that consumed the segment, (See LuVogt  paragraph [0016], Upon receiving a user selection of an avatar from the subset of avatars…can be provided to the user via the avatar based on the user feedback).
 	It would have been obvious to one with ordinary skill in the art before the
effective filing date of the claimed invention was made, to modify wherein outputting the feedback indicator, includes displaying, by the processor, an avatar on the device, wherein the avatar represents feedbacks from at least a subset of the plurality of the users that consumed the segment of LuVogt facilitate determining relevance and recommending relevant content selected from different public and private data (See LuVogt paragraph [0003]).

7. 	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over PINTO al. (US 2015/0074698 A1) in view of Kerger et al. (US 2014/0267543 A1) and further in view of Franciosa et al. (US 2005/0086205 A1).

 	Regarding claim 9, PINTO together with Hoffberg teaches the computer-implemented method of claim 8, as described above. 
 	PINTO together with Kerger does not explicitly disclose wherein the identified keywords comprises, a first set of keywords of a first category, and a second set of keywords of a second category, and the method further comprising 	determining, by the processor, a first amount of words among the first set of keywords,	determining, by the processor, a second amount of words among the second set of keywords, 	determining, by the processor, that the first amount is greater than the second amount, and assigning, by the processor, a feedback indicator of the first category to the segment.	However, Franciosa teaches wherein the identified keywords comprises, (See Franciosa paragraph [0049], identified keywords), a first set of keywords of a first category, (See Franciosa paragraph [0108], the electronic search system may be used to categorize documents as follows. First, keywords of an input document are identified) and a second set of keywords of a second category, and the method further comprising, (See Franciosa Abstract, paragraph [0010], A second set of similar documents is determined using a measure of similarity that is computed between keywords identified in the input document), determining, by the processor, a first amount of words among the first set of keywords, (See Franciosa paragraph [0011], determining if each keyword in the list of keywords exists in a domain specific dictionary of words), determining, by the processor, a second amount of words among the second set of keywords, (See Franciosa paragraph [0010], the list of best keywords that are identified as belonging to a domain specific dictionary of words and having no measurable linguistic frequency); determining, by the processor, that the first amount is greater than the second amount, (See Franciosa paragraph [0010], defining a second set of documents…with the input document is greater than a predetermined threshold value); and assigning, by the processor, a feedback indicator of the first category to the segment, (See Franciosa paragraph [0108], the electronic search system may be used to categorize documents as follows. First, keywords of an input document are identified).
 	It would have been obvious to one with ordinary skill in the art before the
effective filing date of the claimed invention was made, to modify wherein the identified keywords comprises, a first set of keywords of a first category, and a second set of keywords of a second category, and the method further comprising 	determining, by the processor, a first amount of words among the first set of keywords,	determining, by the processor, a second amount of words among the second set of keywords, 	determining, by the processor, that the first amount is greater than the second amount, and assigning, by the processor, a feedback indicator of the first category to the segment of Franciosa for identifying a set of output documents that are similar to a given input document that may be a hardcopy or an electronic document. (See Franciosa paragraph [0002]).


Response to Amendment
 	Applicant’s argument states that, “generating, by the processor, feedback data that comprises a feedback indicator assigned to a segment of the video, wherein the feedback indicator is assigned to the segment of the video based on historical feedbacks from a plurality of users that consumed the segment of the video (emphasis added)" recited in amended independent claim 1”.
 	Examiner respectfully disagrees with the applicant’s argument.  PINTO teaches See PINTO paragraph [0002], live streaming media are popular sources of entertainment for audiences. These sources of entertainment rely on a segment of video and/or audio content.  PINTO further teaches See PINTO paragraph [0044], the positive and negative feedback may be considered as different types of feedback even if both types of feedback are captured in the same way. For example, the positive and negative feedback may have both been provided in a customized chat interface that is overlaid on video content).  PINTO further teaches See PINTO paragraph [0056], The stored criteria may be based on how many feedback items of different types or in different sets have been provided. For example, the feedback manager may analyze feedback data for a particular type of feedback to determine whether N items have been received for a given period of time. In another example, the feedback manager may analyze the feedback data for a particular option, which, for example, may comprise a tuple of (positive feedback, negative feedback) or a member-selected feedback value, to determine whether N positive items, N negative items, or N net positive items (after subtracting negative items) or net negative items have been received for that option during a given period of time (i.e. historical feedbacks).  PINTO further teaches See PINTO paragraph [0064], the stored criteria may involve a complex formula of weights and/or counts of feedback items over a given time period (i.e. historical feedbacks). The feedback items may be compared relatively, as a percentage of total counts of feedback items, to minimum or maximum absolute thresholds, or using a combination of relative and/or absolute measures. For example, the stored criteria may be satisfied if, in the last 20 seconds, 90% or more of feedback received is positive, and feedback is received from at least 30% of the audience. In another example, the stored criteria may be satisfied if, in the last minute, more than 300 audience members indicated positive feedback.  Additionally PINTO teaches 700. Audience member 730 may consume content while using a tablet 720, which is separate from television 700. The tablet 720 may be connected to the Internet, and may include a social feedback interface 728, such as a Twitter.TM., Facebook.TM., or Google Plus.TM. interface. In the example, the interface shows two posts, one from an audience member named mike and another from an audience member named joe. The post from mike provides negative feedback regarding participant B, and the post from joe provides negative feedback regarding participant A. As shown, mike's post has been liked or +1'd or shared 1999 times, and joe's post has been liked only 1600 times.  In paragraph [0091] PINTO also teaches A feedback manager may receive the feedback items and the updated information about the feedback items, such as how many times the items have been liked. In the example, the feedback manager may be waiting to trigger a change in content 712 until a negative post has been liked 2000 times.
 	Applicant’s argument states “Kerger does not disclose or suggest "in response to the output of the segment of the video during the output of the video, outputting, by the processor, the feedback indicator assigned to the segment on the device, wherein the feedback indicator is being outputted as an image". 
 	Examiner respectfully disagrees with the applicant’s argument.  Kerger teaches See Kerger paragraph [0004], first message segment and the second message segment in response to determining whether to output at least one of the first message segment and the second message segment., Kerger further teaches See Kerger paragraph [0042], [0044], Outputting may include generating an audio sound, a video image, series of images or other display. Also, user interface (UI) components, such as a display, one or more speakers, printing or other means may be used for outputting. Thus, a communication device, like a PTX device, may be said to output audio, video, images, text and other information.  Kerger further teaches See Kerger paragraph [0104], the feedback cues may show the state of a group communication session and individual message segments.  Kerger further teaches See Kerger paragraph [0110], The device shown may be outputting an audio segment that corresponds to the video segment, which in this circumstance corresponds to the actual speech coming from that member 135.  Additionally Kerger teaches See Kerger paragraph [0112], communication streams being received by a single user device 102. A first originating device 2504 includes a camera and microphone which may capture the speech and video image of the first user 2502. Both the speech and video image may be transmitted via communication lines 2506 to a server 254. Similarly, the second originating device 2512, which also include a camera and microphone, may capture and transmit speech video image of the second user 2510. 
 	Examiner maintains the rejections of claims 1-20 for the reasons described above.

Conclusions/Points of Contacts
 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MULUEMEBET GURMU whose telephone number is (571)270-7095. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 5712724078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MULUEMEBET GURMU/Primary Examiner, Art Unit 2163